FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THE WILDERNESS SOCIETY; PRAIRIE       
FALCON AUDUBON, INC.,
              Plaintiffs-Appellees,
               v.
UNITED STATES FOREST SERVICE;
JANE P. KOLLMEYER; SCOTT C.                  No. 09-35200
NANNENGA,
            Defendants-Appellees,             D.C. No.
                                          4:08-cv-00363-EJL
               and
                                               ORDER
MAGIC VALLEY TRAIL MACHINE
ASSOCIATION; IDAHO RECREATION
COUNCIL; BLUERIBBON COALITION,
INC.,
          Defendants-Intervenors-
                      Appellants.
                                      
                 Filed September 30, 2010


                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be heard en banc pursuant to Circuit
Rule 35-3.




                            16763